The Disciplinary Review Board having filed with the Court, its decision in DRB 17-211, recommending that on the record certified to the Board pursuant to Rule 1:20-4 (f) (default by respondent), MICHAEL L. RESNICK, formerly of LONG VALLEY, who was admitted to the bar of this State in 1988, and who has been temporarily suspended from the practice of law since October 6, 2016, pursuant to Orders of the Court filed October 5, 2016 and June 22, 2017, be disbarred for violating RPC 1.15(a) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) (failure to safeguard funds and the knowing misappropriation of client and escrow funds); RPC 1.15(b) (failure to promptly disburse funds in which a client or third person has an interest) RPC 8.1(b) and Rule 1:20-3(g)(3)(failure to reply to a lawful demand for information from a disciplinary authority) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation),
And MICHAEL L. RESNICK having failed to appear on the return date of the order to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHAEL L. RESNICK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
**167ORDERED that MICHAEL L. RESNICK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that MICHAEL L. RESNICK comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.